United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tomball, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0620
Issued: March 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2015 appellant timely appealed from a September 29, 2014 merit decision
and a January 7, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an injury in the performance of duty on
or about February 20, 2014; and (2) whether the Branch of Hearings & Review properly denied
appellant’s December 4, 2014 request for review of the written record.
FACTUAL HISTORY
Appellant, a 41-year-old rural carrier, filed an occupational disease claim (Form CA-2)
for a right shoulder injury that she attributed to casing mail. She explained that casing required
1

5 U.S.C. § 8101 et seq.

reaching above her head on a daily basis. Appellant identified February 20, 2014 as the date she
first realized her right shoulder condition was caused or aggravated by her work for the
employing establishment.2 She did not submit any medical evidence with her June 30, 2014 CA2 form.
By letter dated August 27, 2014, OWCP advised appellant of the five basic elements to
establish a claim under FECA. It further explained that the evidence of record was insufficient
to establish her claimed occupational exposure. OWCP provided a questionnaire that appellant
was to complete and return. It requested that she describe in detail the employment-related
activities she believed contributed to her condition, including information regarding the
frequency and duration of various implicated activities. OWCP also requested appellant to
provide information regarding all activities outside her federal employment. Additionally, it
noted that no medical evidence had been received. OWCP afforded appellant 30 days to submit
the necessary factual information and medical evidence in support of her claimed right shoulder
injury.
OWCP subsequently received a September 22, 2014 work excuse form signed by Dr. T.
Bradley Edwards, a Board-certified orthopedic surgeon, who advised that appellant had
recovered sufficiently to return to light-duty work. Dr. Edwards imposed restrictions of no
pulling, no pushing, no overhead work, and no lifting more than five pounds. However,
Dr. Edwards did not provide a specific diagnosis.
In a September 29, 2014 merit decision, OWCP denied appellant’s occupational disease
claim as she failed to establish fact of injury because the evidence did not support that the injury
occurred as alleged.
On December 4, 2014 appellant requested a review of the written record by the Branch of
Hearings & Review. She signed and returned OWCP’s August 27, 2014 activities questionnaire,
but neglected to provide the requested information.
In a report dated September 24, 2014, Dr. Emile Mathurin Jr., a Board-certified
physiatrist, diagnosed right shoulder impingement syndrome.3 He described appellant as a
carrier who does a lot of repetitive motion with the shoulder. Dr. Mathurin noted a prior history
of work-related left shoulder problems. Appellant described her current right shoulder
symptoms as being very similar to the left shoulder. She denied any history of falls or trauma to
the shoulder. Appellant also indicated that her pain seemed to be aggravated with motion and
with certain activities, especially above the head movement. On physical examination
Dr. Mathurin noted that her shoulders were symmetrical. Appellant had undergone left shoulder
surgery 4 to 5 months ago and exhibited limited range of motion. Examination of the right
shoulder revealed no instability and fairly good range of motion. Dr. Mathurin noted some
tenderness in the suprascapular region. He also reported good scapulohumeral movement of the
right shoulder and good external and internal range of motion. Additionally, Dr. Mathurin noted
that there was a little discomfort on internal rotation of the right shoulder. Also, appellant’s
2

Appellant has an accepted claim for a left shoulder traumatic injury sustained on August 21, 2012 (xxxxxx763).

3

OWCP received Dr. Mathurin’s report on October 6, 2014.

2

Hawkins test was negative. Dr. Mathurin ordered plain x-rays of the left shoulder. He noted that
appellant stated that she had been doing exercises especially working with the left shoulder,
which apparently helped.
By decision dated January 7, 2015, OWCP’s Branch of Hearings and Review denied
appellant’s request for review of the written record as untimely. The hearing representative also
denied a discretionary hearing, noting that appellant could instead request reconsideration before
OWCP.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.5
ANALYSIS -- ISSUE 1
When appellant initially filed her Form CA-2 she did not provide any medical evidence
in support of her claimed right shoulder injury. She also did not provide a detailed account of
the employment duties she believed either caused or contributed to her claimed injury. On
August 27, 2014 OWCP advised appellant of the above-noted deficiencies within her claim and
afforded her at least 30-days to submit additional evidence. However, appellant did not submit
the requested factual information.
Dr. Edwards’ September 22, 2014 work excuse, which was of record, did not include a
medical diagnosis, date of injury, or explanation as to the cause of injury. OWCP denied her
occupational disease claim because she failed to establish fact of injury. The Board finds that
appellant has not met her burden to prove she sustained an injury in the performance of duty on

4

20 C.F.R. § 10.115(e), (f) (2014); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
5

Victor J. Woodhams, id.

3

or about February 20, 2014 as she has not provided the factual information necessary to evaluate
her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
A claimant, injured on or after July 4, 1966, who has received a final adverse decision by
OWCP, may obtain a hearing by writing to the address specified in the decision.6 The hearing
request must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought.7 The claimant must not have previously
submitted a reconsideration request (whether or not it was granted) on the same decision.8 If the
request is not made within 30 days, a claimant is not entitled to a hearing as a matter of right.
However, the Branch of Hearings and Review may exercise its discretion to either grant or deny
a hearing.9
ANALYSIS -- ISSUE 2
OWCP issued its merit decision on September 29, 2014. Appellant had 30 days to
request a hearing, but she waited more than two months before filing her request. The hearing
request was postmarked December 4, 2014. The regulations clearly state that “[t]he hearing
request must be sent within 30 days ... of the date of the decision for which a hearing is
sought.”10 The Board, therefore, finds that appellant’s December 4, 2014 request was untimely
and she was not entitled to a review of the written record as a matter of right. The Branch of
Hearings & Review also denied her request on the basis that her occupational disease claim
could be equally well-addressed by requesting reconsideration before OWCP.
The Board finds that the hearing representative properly exercised appellant’s
discretionary authority in denying her request for review of the written record.11

6

20 C.F.R. § 10.616(a).

7

Id.

8

Id.

9

5 U.S.C. §§ 8124(b)(1) and 8128(a); Hubert Jones Jr., 57 ECAB 467, 472-73 (2006); Herbert C. Holley, 33
ECAB 140 (1981).
10

20 C.F.R. § 10.616(a).

11

Mary B. Moss, 40 ECAB 640, 647 (1989). Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from known facts. See André Thyratron, 54 ECAB 257, 261 (2002).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
Appellant failed to establish that she sustained an injury in the performance of duty on or
about February 20, 2014. The Board also finds that the Branch of Hearings & Review properly
denied appellant’s request for review of the written record.
ORDER
IT IS HEREBY ORDERED THAT the January 7, 2015 and September 29, 2014
decisions of the Office of Workers’ Compensation Programs are affirmed.12
Issued: March 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

12

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

5

